Citation Nr: 1738505	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO. 09-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U. S. Navy from February 1992 to November 1998; he also had a period of active duty for training in the Army Reserves from February 1984 to September 1984.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision by the Oakland, California, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for hypertension and service connection for diabetes mellitus, type II.

In his substantive appeal (VA Form 9), received in September 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing). However, in a report of general information (VA Form 27-0820), dated March 26, 2015, the Veteran's representative indicated that the Veteran withdrew his hearing request.

In July 2016, the Board remanded the Veteran's claims for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. Hypertension was not present during the Veteran's periods active service or manifested to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service hypertension is causally related to his active service.

2. Diabetes mellitus, type II, was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service diabetes mellitus, type II, is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2. Diabetes mellitus, type II, was not incurred in active service and may not be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in July 2016, the Board remanded the diabetes and hypertension disability service connection issues to the AOJ for additional development. The Veteran received VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be presumed for certain chronic diseases, to include hypertension and diabetes mellitus, which manifest to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

A. Hypertension.

The Veteran asserts that his hypertension had its onset in service. The Veteran maintains that he was "pre-hypertensive" at the time of his discharge from military service. In support of his claim, the Veteran has submitted several medical statements from his private physician, Dr. David L. Olson.

In one statement, dated April 10, 2008, Dr. Olson stated that the Veteran had been followed at his office for general medical care since February 1999, and that his record showed unstable blood pressures dating back to September 2007.

Dr. Olson noted that the Veteran was advised to limit salt and to exercise in August 1998 and that the Veteran's hypertension has required therapeutic treatment since 2003 to the present. Dr. Olson stated that he was certain that the claimed diseases began during the Veteran's service in the Navy, most likely as a result of his work environment.

In another medical statement, dated in June 2008, a private nurse practitioner indicated that he had firsthand knowledge of the Veteran's medical conditions while serving as the sole optometrist at NAS Lemoore, California. The nurse practitioner explained that, while he was working in the Family Practice Clinic at NAS Lemoore hospital, he recalled counseling the Veteran regarding his stress level, weight, hypertension, elevated triglycerides, and abnormally low HDL cholesterol. The nurse practitioner stated that he believed that the Veteran's "drive for excellence," coupled with the stress from serving during a time of ever-shrinking military budgets, "created a perfect storm for his compromised health then and now."

The Veteran was afforded a VA examination in January 2016. The examiner diagnosed of hypertension. The examiner opined that it is less likely as not that the Veteran's hypertension had its onset in or is otherwise related to active service. The examiner stated that his opinion was based on a thorough review of the claims folder, review of all available medical records and current peer reviewed medical literature.

The examiner noted that the records in the claims file showed no evidence of hypertension during service; he also noted that the separation examination in 1998 showed no complaints or diagnoses of hypertension. The examiner reported that the records confirmed that the Veteran has been on medication for treatment of hypertension since 2003. The examiner stated that it is assumed that the onset of the Veteran's hypertension occurred after service and is not related to active service.

The examiner further stated that the etiology of the Veteran's hypertension seemed to be consistent with his lifestyle and diet. He noted that the Veteran has been experiencing hyperlipidemia since service, in which he had high cholesterol and LDLs, and records were consistent with the Veteran starting on medication for hypertension. The Board finds such opinion to be inadequate.

To the extent that the examiner stated that "it is assumed that the onset of the Veteran's hypertension occurred after service," the Board finds that the January 2016 VA examination is inadequate as the examiner's conclusion is based on an assumption; as such, his opinion is speculative at best. Moreover, the VA examiner failed to comment on the April and June 2008 statements in support of the Veteran's claim as requested in the Board's September 2015 remand directives.

In September 2016, the Veteran received another VA examination. The examiner reviewed the Veteran's private medical records as well as his STRs. The examiner analyzed blood pressure readings from 1991 to 1998, and found that the Veteran's blood pressure values and averages do not reach diagnostic levels for hypertension.

The examiner noted that the Veteran contends that the results of his in service examinations were indicative of hypertension, as the Veteran contends that there has been a paradigm shift in the way medicine views hypertension since the time of his service.

The examiner quoted the Seventh Report of the Joint National Committee (JNC) on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC 7) and compared it to the Eighth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC 8) and stated that there was no change in the diagnostic parameters of hypertension, only changes in treatment approaches. The examiner stated that there is no literature support to suggest that pre-hypertension inevitably progresses to hypertension and the above provided JNC guidelines provide clear guidance as to what values are needed to provide a diagnosis of hypertension.

The examiner reiterated that the literature provided by JNC does not suggest that pre-hypertension and hypertension are the same diagnosis as claimed by the Veteran. The examiner stated that Veteran did not meet diagnostic criteria for a diagnosis of hypertension during service. The examiner noted that the Veteran reported on his claim that he was diagnosed with hypertension in 1998, but the records do not reflect that diagnosis. The examiner noted that the Veteran's colleague, a nurse practitioner, suggested weight and lifestyle modifications for the Veteran, but again does not provide any substantive evidence that the diagnosis of hypertension per JNC current criteria were present in service.

Regarding the letter from Dr. Olson, the examiner stated that although Dr. Olson "is certain" that the Veteran's medical conditions were incurred during service; he does not provide any rationale or other supporting information to validate this claim. The examiner opined based on review of records, and pertinent literature, that it is less likely than not that the Veteran's hypertension had onset during active military service.

In deciding this appeal, the Board must weigh the evidence and in so doing, may accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefor are stated. Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Further, the Board is not required to accord more weight to the opinion of a treating physician, see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001), as the Court has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians' greater weight in evaluating veterans' claims." Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993). While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial weight. See generally Guerrieri, 4 Vet. App. at 471-73; Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Accordingly, the Board finds that the evidence from Dr. Olsen and the nurse practitioner to be of low probative value, as they provide only conclusory statements and no evidence to support the opinions offered.

The Board affords great probative weight to the September 2016 VA examiner's opinion, which was rendered following a thorough review of the claims file and which is well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Significantly, there is no probative evidence of a nexus between the Veteran's current hypertension disability and his active service. The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, to the extent that the Veteran attempts to provide a nexus between his hypertension and active service, such statements are afforded no probative value given the Veteran's lack of related medical expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The etiology of the Veteran's hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records, and the September 2016 VA Exam and corresponding VA medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. See 38 C.F.R. § 3.102.However, after an extensive review of the evidence of record, the preponderance of the evidence is against a finding that hypertension had its onset during a period of active duty and against a finding that hypertension manifested to a compensable degree within one year of service discharge. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for hypertension. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Diabetes mellitus, type II.

The Veteran essentially claims that his type II diabetes mellitus had its onset in military service. Specifically, the Veteran has argued that he was "pre-diabetic" in service, and maintains that current state of medical knowledge is to the effect that pre-diabetic state is a precursor of or an early indication of the onset of diabetes. Submitted in support of his claim was a medical statement from Dr. David L. Olson, dated in April 2008, wherein he stated that the Veteran had been followed at his office for general medical care since February 1999; he noted that the medical conditions included non-insulin dependent diabetes mellitus. Dr. Olson opined that he was certain that the Veteran's medical conditions began during his service in the Navy.

The Veteran was afforded a VA examination in January 2016. The examiner reported a diagnosis of diabetes mellitus, type II, which the examiner wrote was diagnosed in 2007. The examiner notes the Veteran's statement that, during a routine examination in 2004, he was evaluated with elevated glucose and, upon further testing he was diagnosed with diabetes type II.

The examiner stated that, although recent testing showed that hypertension was independently present from the diabetes mellitus at this time, it was important to note that the Veteran was on antihypertensive medications and that diabetes mellitus was a risk factor for aggravation. The examiner opined that it is less likely as not that the Veteran's diabetes mellitus, type II, had its onset in or was otherwise related to active service. The examiner stated that his opinion was based on a thorough review of the claims file, review of all available medical records and current peer reviewed medical literature. The examiner stated that the records in the claims folder do not support the claim that the Veteran's diabetes mellitus, type II, is related to active service.

The January 2016 VA examination report and medical opinion are inadequate for purposes of determining service connection. The examiner failed to provide an adequate rationale for the opinion that the Veteran's diabetes mellitus, type II, did not have its onset in military service. In addition, the examiner did not comment on the allegation that a pre-diabetic state reflects the onset of diabetes, nor did he comment on the private medical statements submitted in support of the Veteran's claim, as requested in the Board's September 2015 remand directives.

In September 2016, the Veteran received another VA examination. The examiner reviewed the Veteran's private medical records as well as his STRs. The examiner noted that the Veteran was diagnosed with diabetes in 2007 and that prior exams had marginally but persistently elevated fasting glucose levels. The examiner stated that the Veteran's test results did not meet diagnostically significant levels until 2007.

The examiner noted that the Veteran contends that there has been a shift in the medical field as to how diabetes is diagnosed, and that the Veteran believes that his previous test results would constitute a diagnosis of diabetes within service. The examiner also noted the Veteran's contention that he had a diagnosis of metabolic syndrome while in service, which caused the diabetes.

The examiner reviewed the Veteran's in-service fasting blood sugar levels from 1995 to 1998 and stated that none of the values from this time period are high enough to warrant any intervention other than continued management of weight, improvement in dietary habits and increase in vigorous exercise. The examiner further opined that the values do not meet diagnostic criteria for diabetes, and that the criteria were not met until 2007.

The examiner stated that according to criteria set by the National Cholesterol Education Program (NCEP) ATP III, the Veterans test results for HDL levels, blood pressure, and triglycerides; the Veteran does have a diagnosis of metabolic syndrome. However, the examiner stated that this combination of abnormalities does not constitute a diagnosis of diabetes, nor does it indicate that the development of diabetes is inevitable.

The examiner stated that as noted in the literature from Up-to-Date regarding this issue, there is still considerable controversy as to whether or not metabolic syndrome is a separately identifiable disease, as the diagnostic criteria for it varies considerably from agency to agency. The examiner stated that metabolic syndrome is not treated as a single entity, rather management is still aimed at treatment for the individual components, and that hyperlipidemia, hypertension, obesity and elevated glucose levels are each treated as separate issues.

The examiner stated that a diagnosis of metabolic syndrome, by definition, does not imply that diabetes exists at the time of diagnosis of metabolic syndrome. The examiner also stated that regarding the Veteran's diagnosis of pre-diabetes, a review of current literature does not suggest that the designation of "pre-diabetes" is essentially the same as a diagnosis of diabetes. The examiner also stated that the diagnostic criteria for Type II diabetes has not undergone a paradigm shift that would provide a diagnosis to the Veteran while in service. The examiner stated that World Health Organization (WHO) criteria still define diabetes as fasting glucose 126 or greater, or a two hour post glucose challenge value at 200 or greater, and/or an A1c value 6.5% or greater, and that the Veteran clearly did not meet these criteria during service.

The examiner summarized that the diagnosis of "metabolic syndrome" does not constitute a diagnosis of a disease state, but indicates that clustered findings are a risk factor for diabetes and heart disease. The examiner stated that there is no suggestion that the presence of these factors represents early diabetes or inevitable progression as management of the risk factors can eliminate or reduce risk.

The examiner also discussed that the Veteran's physician's letter and stated the doctor had not provided any rationale to support his statement that the Veteran's diabetes was caused by or related to service. Additionally, the examiner stated that the nurse practitioner's suggestions to reduce stress and improve lifestyle also do not constitute a diagnosis of diabetes. The examiner concluded that it is less likely than not that the Veteran's diabetes was incurred during service or caused by service.

In deciding this appeal, the Board must weigh the evidence and in so doing, may accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefor are stated. Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Further, the Board is not required to accord more weight to the opinion of a treating physician, see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001), as the Court has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians' greater weight in evaluating veterans' claims." Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993). While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial weight. See generally Guerrieri, 4 Vet. App. at 471-73; Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Accordingly, the Board finds that the evidence from Dr. Olsen and the nurse practitioner to be of low probative value, as they only provide conclusory statements and no evidence to support the opinions offered.

The Board affords great probative weight to the September 2016 VA examiner's opinion, which was rendered following a thorough review of the claims file and which is well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Significantly, there is no probative evidence of a nexus between the Veteran's current diabetes disability and his active service, to include his in-service complaints discussed above. The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his diabetes and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise. See Jandreau, 492 F.3d 1372. The etiology of the Veteran's diabetes mellitus is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records, and the September 2016 VA Exam and VA medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. See 38 C.F.R. § 3.102.However, after an extensive review of the evidence of record, the preponderance of the evidence is against a finding that diabetes mellitus, type II, had its onset during a period of active duty and against a finding that diabetes mellitus manifested to a compensable degree within one year of service discharge. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for diabetes. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


